Citation Nr: 9905124	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
postoperative lumbosacral spinal fusion for 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which confirmed a 10 percent evaluation 
for the service-connected low back disability.  In a 
September 1998 rating decision, the RO assigned a 20 percent 
evaluation to the service-connected low back disability.  As 
the 20 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The veteran testified before the undersigned Board member at 
a Travel Board hearing in August 1997.  During that hearing, 
the veteran raised the issue of entitlement to service 
connection for a left hip disability.  This issue has not 
been developed for appellate review and is referred to the RO 
for appropriate action.  

This case was previously remanded by the Board in December 
1997 for additional development, to include a VA examination, 
and has since been returned for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The veteran's service-connected postoperative lumbosacral 
spine fusion for spondylolisthesis is manifested by moderate 
to severe limitation of motion, with significant pain on 
motion.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for postoperative 
lumbosacral spine fusion for spondylolisthesis have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 20 percent for 
postoperative lumbosacral spine fusion for spondylolisthesis 
is plausible and capable of substantiation and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A claim that a service-connected condition has 
become more severe is well grounded when the claimant asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992). The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him in developing the facts pertinent to his claim 
under 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1997).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

The RO has evaluated the veteran's low back disability at the 
20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  Under this section, a 20 percent evaluation is in 
order for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position. A 40 percent evaluation is 
warranted for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.


II.  Factual Background

An August 1993 Social Security award letter reflects that the 
veteran was awarded Social Security benefits as a result of 
his degenerative arthritis and degenerative joint disease.  
Numerous VA and private medical records, dating from 1989 to 
1993, were used by the Social Security Administration in 
making their determination.  These reports reveal clinical 
findings of degenerative joint disease, Grade I 
spondylolisthesis and facet joint deterioration at L5-S1, 
decreased sensation in the right lower extremity, spasms on 
bending in the standing position and a markedly antalgic 
gait.  It was also noted that the veteran had been prescribed 
a transcutaneous electrical stimulation (TENS), used a cane, 
and had been restricted at work with respect to his lifting, 
twisting and bending. 

During an April 1994 hearing at the RO in Detroit, Michigan, 
the veteran testified that he had back spasms, used a cane to 
ambulate, and was only able to walk 50 feet.  He related that 
he was able drive one hour each way to the hearing.  The 
veteran testified that he would lie down in order to 
alleviate his back pain.

VA outpatient reports, dating from 1992 to 1996, received by 
the RO in August 1996, include a July 1996 magnetic resonance 
imaging (MRI) scan of the lumbar spine which revealed grade I 
anterior spondylolisthesis with bilateral spondylolysis 
complicated by extensive degenerative changes in the region 
of the spondylolysis defects at L5-S1.  Bilateral L5-S1 
neural foraminal encroachment could not be ruled out.  There 
was no associated herniated disc material or spinal stenosis.  
There were degenerative changes at L1-4 and L5-S1 with mild 
associated spinal stenosis at L3-4.  There was no evidence of 
any lumbosacral herniated disc material or lumbosacral neural 
foraminal narrowing.  There was a probable hemangiomatous 
change of the entire L3 vertebral body and it was suggested 
that the current MRI be compared with a MRI performed in 1992 
(which revealed degenerative joint disease at multiple 
levels).  

A computed topography scan of the lumbar spine, performed in 
July 1996, revealed moderate post-surgical and degenerative 
changes of the lumbosacral spine.  An X-ray of the lumbar 
spine, performed in July 1996, revealed first degree anterior 
subluxation of L5 over S1 with marked narrowing of the 
intervertebral disc space and degenerative change with vacuum 
phenomenon, evidence of prior spinal fusion with hypertrophic 
bone in the posterior spinal element of L4-5 and S1, possible 
degenerative disc disease between T11-12 and normal 
sacroiliac joints.  The remainder of the vertebral bodies and 
intervertebral disc space of the lumbar spine were found to 
have been intact. 

An August 1996 electromyography report of both lower 
extremities revealed evidence of old, resolved L5 
radiculopathy, bilaterally, with no evidence of any ongoing 
denervation.  There was no evidence of peripheral 
polyneuropathy or plexopathy.  

An August 1996 VA spine examination revealed that the 
veteran's gait was slightly wider than normal and when he 
ambulated, he used a cane in his right hand.  The veteran 
maintained lateral deviation of the toes of each foot when he 
walked, which was more pronounced on the right. When the 
veteran took one step, he would rest momentarily before he 
moved the opposite foot to take his next step.  There was no 
fixed deformity of the spine and lumbar lordosis was slightly 
diminished from its expected level.  The lumbar vertebrae 
were not tender to palpation.  The veteran had flexion of the 
lumbar spine to 90 degrees, extension to 25 degrees, right 
lateral flexion to 35 degrees, left lateral flexion to 40 
degrees, 0 to 5 degrees rotation to the right and 
approximately 0 to 10 degrees rotation to the left.  When the 
veteran performed rotation to the right, he moved so slightly 
that the examiner found it difficult to measure the veteran's 
range of motion with great accuracy.  The veteran stated that 
none of the movements caused his baseline of back discomfort 
to increase.  While the veteran was in the supine position, 
each leg was raised from a horizontal position. The veteran 
complained of pain when each leg was moved to 40 degrees.  
The veteran was diagnosed as having: (1) spondylolisthesis of 
L5 on S1 with associated bilateral spondylolysis and 
degenerative changes, status post fusion of L4 throughout S1 
with possible pseudoarthrosis at the L4-5 level; (2) 
degenerative disc disease at L1-4 and L5-S1; (3) mild spinal 
stenosis at L3-4; (4) hemangioma involving the L3 vertebral 
body.  

An August 1996 Peripheral Nerves examination report reflects 
that the veteran was diagnosed as having old, resolved 
bilateral L5 radiculopathy without ongoing denervation.  

A February 1997 VA neurosurgery outpatient report, reflects 
that the veteran had 5/5 strength throughout his extremities, 
and a normal sensory examination.  Deep tendon reflexes were 
2+, in his knees and ankles, bilaterally.  The examiner 
indicated that the veteran had undergone a MRI and an 
electromyography report for his lumbar spine (the results of 
both tests have been noted in the preceding paragraphs).  It 
was the opinion of the examiner that the veteran's primarily 
problem was his left hip pain.  It was noted that the veteran 
had some symptoms which were consistent with neurogenic 
claudication and that he had bilateral lower extremity pain 
which worsened with ambulation.  The veteran was referred to 
the VA pain clinic for his low back and left hip pain and was 
to be followed up in six months.  The veteran related that he 
had been told that if his leg pain increased and limited his 
ability to ambulate, that a decompressive laminectomy would 
be performed. 

During an August 1997 Travel Board hearing at the RO in 
Detroit, Michigan, the veteran testified that he received 
outpatient treatment for his low back pain at the VA pain 
clinic and arthritis clinic.  He also related that the VA had 
issued a TENS unit, ordered him a home traction unit and had 
prescribed him pain medication in order to relieve his back 
pain.  The veteran testified that he used a cane in order to 
ambulate, but that he no longer wore a back brace because it 
was uncomfortable and irritated his back.  

VA medical records, dating from 1996 to 1998, received by the 
RO in March 1998, reflect that the veteran was seen in the 
Neurosurgery Clinic in August 1997 with complaints of back 
and leg pain.  The veteran related that if he was on his feet 
for a prolonged period of time, he would feel a sensation of 
diffuse pins and needles and tingling in both of his legs and 
feet.  The veteran related that he did not notice any 
weakness in the legs.  On examination, the veteran showed no 
weakness, atrophy, clonus or fasciculations.  His knee and 
ankle jerks were about 1+ and equal.  The veteran's plantar, 
abdominal and cremasteric reflexes were all found to have 
been normal.  Straight leg raising was possible to about 90 
degrees, bilaterally, with pain in the back, but not down the 
leg. With straight leg raising on the left at 90 degrees, the 
veteran complained of pain in and around the left hip and 
buttock and questionably the thigh, which was also present on 
flexion as well as rotation and hyperextension of the left 
hip.  There was moderate restriction of the hip joint 
movements on the left when compared to the right.  Flexion of 
the low back was possible to more than 3/4 of normal with some 
tightness in the hamstrings with complaints of pain, but with 
no evidence of any radicular leg pain.  The veteran was able 
to walk on his heels and tiptoes and could step up onto a 
stool with either foot and without any apparent weakness.  

In February 1998, the veteran returned to the Neurosurgery 
clinic and an examination of the lower extremities revealed 
no evidence of any weakness in any muscle, bilaterally.  In 
fact, the veteran had normal muscle bulk and tone.  His deep 
tendon reflexes were 2+ and symmetrical at the knees and 
ankles.  The veteran's toes were downgoing, bilaterally, and 
there was no ankle clonus.  A straight leg test was possible 
to 90 degrees, bilaterally, with minimal stretching pain 
posteriorly in the thigh on the right and some exacerbation 
of left hip pain at extreme range of motion on the left. The 
veteran had a reduced ability to internally rotate his hips, 
bilaterally, particularly on the left.  The veteran also had 
difficulty with external rotation on the left although he had 
full external rotation on the right.  Palpation of the left 
hip joint produced rather significant pain.  There was no 
tenderness to palpation of the lumbosacral spine or any 
active paraspinous muscle spasm.  The veteran had excellent 
range of motion of the lumbar spine with full forward flexion 
and nearly 80 percent of normal extension and lateral 
rotation.  The veteran had an antalgic gait in which he 
limped on both lower extremities but he primarily appeared to 
relate his pain to his left hip.  The veteran was able to 
stand on his heels and toes.  Palpation of the dorsalis pedis 
and posterior tibial pulses, bilaterally, revealed possible 
trace pulses at the dorsalis pedis.  There was some minimal 
swelling of the legs.  In summary, the examiner concluded 
that the veteran had chronic back pain with some leg pain 
which related primarily to degenerative disease of the left 
hip and an old right ankle injury.  The veteran did not have 
a significant component of radicular pain and no evidence of 
any neurogenic claudication.  The examiner noted that the 
veteran had inquired into the possibility of receiving a 
motorized cart for long distance ambulation.  

A May 1998 VA examination report reflects that the veteran 
complained of constant back pain which interfered with his 
ability to walk.  He related that he could only walk up to 25 
or 30 yards without any pain, was unable to bend down or get 
in or out of a bed or chair and could not stand or walk for 
more than half an hour before he would have to rest.  The 
veteran indicated that he could not drive and that he would 
have to stop every now and then to stretch his back.  He 
related that he was not currently working, but was 
volunteering at a local VA Hospital.  The veteran reported 
that he had been on medical retirement since 1987 as a result 
of his back.  It was noted that the veteran took different 
medications for his back and that he also suffered from 
arthritis of the hip.  He also related that a physician had 
advised him that he might need a total hip replacement.  The 
veteran indicated that he had pain in both of his hands and 
used a cane.  

During the May 1998 VA examination, the veteran's gait was 
noted to have been slightly waddling in type.  The veteran 
stated that he felt weak in both his back and hips after he 
walked up and back a few times.  On examination of the lower 
back, there was an increased lordotic curve and a four-inch 
well-healed mid-line surgical scar.  The veteran had good 
muscle tone without any evidence of any spasms, scoliosis or 
kyphosis.  The veteran complained of pain on palpation in the 
lumbar area.  The veteran had flexion of the lumbar spine to 
45 degrees, backward extension to 10 degrees, bilateral 
flexion to 15 degrees and bilateral rotation to 10 degrees.  
On all ranges of motion, the veteran complained of pain.  
Both of the veteran's lower limbs were found to have been 
equal in length, and he had good alignment.  There was no 
evidence of any neurological deficiency.  Straight-leg 
raising was 45 degrees on both sides with complaints of back 
pain and a Lasegue's test was negative.  X-rays of the lumbar 
spine revealed status-post spinal fusion, possibly extending 
from lumbar 4 to sacral 1.  There was grade II 
spondylolisthesis at L5-S1 with degenerative disc disease.  
The veteran was diagnosed as having status-post spinal fusion 
with constant pain and limitation of motion with no evidence 
of any radiculopathy  

It was the further opinion of the VA physician in May 1998 
that the veteran suffered from constant low back pain of 
moderate severity which increased with excessive activity.  
The examiner noted that the veteran had a history of flare-
ups with limitation of motion, but he could not elaborate on 
the extent of the limitation caused by the flare-ups.  The 
veteran had evidence of weakened movement as a result of 
being apprehensive about his back pain.  Overall, the 
limitations experienced by the veteran were a combination of 
three disorders (low back disorder and arthritis of the left 
hip and right ankle), but that the majority of the problems 
stemmed from both the low back and hip pathology.  The 
examiner found it difficult to differentiate between the 
symptoms associated with the veteran's service-connected low 
back disorder and his non service-connected arthritis of the 
left hip.  The examiner indicated that when the veteran was 
tested for walking and range of motion, there was evidence of 
fatigability, incoordination and tiredness.  Finally, the 
examiner indicated that he had reviewed the veteran's claims 
file and the December 1997 BVA remand in preparation for his 
examination of the veteran.


III.  Analysis

The Board finds that recent VA examinations reflect that 
veteran had loss of lateral spine motion, more than 
"characteristic" pain on motion and Grade I spondylolysis.  
However, the Board does not find that the overall 
symptomatology warrants a 40 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Notwithstanding the 
foregoing, the Board recognizes that, aside from pain, 
another primary symptom of the veteran's low back disorder is 
limitation of motion.  While a February 1998 VA Neurosurgery 
report reflects that the veteran had full flexion and lateral 
rotation and nearly 80 percent of normal extension, during a 
May 1998 VA examination, the veteran exhibited significant 
limitation of motion. 

In this regard, the veteran demonstrated forward flexion to 
only 45 degrees, which the Board finds to be moderate in 
degree.  However, during that same examination, both 
extension and bilateral rotation were to 10 degrees, 
respectively, and the Board finds this limitation of 
extension to be severe.  Moreover, the veteran exhibited pain 
on all ranges of motion during the May 1998 VA examination, 
and the examiner also indicated that there was evidence of 
fatigability, incoordination and tiredness when the veteran 
walked and on range of motion.   See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (1997). 
Given this evidence of limited motion and pain upon motion, 
the Board finds that there is a question as to whether the 
veteran's overall limitation of motion of the lumbar spine is 
more properly characterized as "moderate" or as "severe."  
Accordingly, and resolving all reasonable doubt in the 
veteran's favor, the Board concludes that a 40 percent 
evaluation is warranted for his low back disorder pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292. 38 U.S.C.A. § 5107.

In reaching this conclusion, the Board has noted the other 
potentially applicable sections of the rating schedule, but 
there is no evidence of residuals of a fracture of a 
vertebra, without cord involvement but with abnormal mobility 
requiring a neck brace (jury mast) (the criteria for a 60 
percent evaluation under Diagnostic Code 5285); complete bony 
fixation (ankylosis) of the spine at a favorable angle (the 
criteria for a 60 percent evaluation under Diagnostic Code 
5286); ankylosis of the lumbar spine (the criteria for a 50 
percent evaluation under Diagnostic Code 5289); or pronounced 
intervertebral disc syndrome (the criteria for a 60 percent 
evaluation under Diagnostic Code 5293).  Rather, the veteran 
is most appropriately evaluated at the 40 percent rate under 
Diagnostic Code 5292. Significantly, recent examinations have 
been negative for lower extremity motor weakness, muscle 
atrophy or other indicia of lumbar radiculopathy.

The Board's decision in this case is based upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board acknowledges that the veteran has 
asserted that he receives medical retirement as a result of 
his low back disorder, and that he is in receipt of Social 
Security Administration disability benefits.  However, there 
is no evidence of record, such as employment records or 
similar documentary evidence, suggesting that the veteran's 
service-connected low back disorder has markedly interfered 
with earning capacity or employment status beyond that 
interference contemplated by the assigned 40 percent 
evaluation.  In fact, the VA examiner in May 1998 indicated 
that the total limitation experienced by the veteran was a 
combination of his service-connected low back disorder and 
his non service-connected arthritis of the right ankle and 
left hip.  Moreover, there is no indication that his low back 
disorder has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds no basis for a remand for compliance with the 
procedures for the assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

A 40 percent evaluation for post-operative lumbosacral spine 
fusion for spondylolisthesis is granted, subject to the law 
and regulations governing the payment of monetary benefits. 



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

